The court said, they well recollected the circumstances disclosed in Nixon v. Young; and unless it clearly appeared, that the courts of New York paid regard to discharges under our bankrupt and insolvent laws, they declared that on principles of reciprocity, they could not respect discharges under their laws. At the instance of the defendant’s counsel, they gave further time to make inquiries as to this point.
The argument being resumed this term, and it being admitted, that by the practice of the courts in New York, no regard was paid to certificates of bankruptcy under the laws of Pennsylvania, the court discharged the rule, and directed that the defendant should give bail.